DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with Mr. Ankur Garg (Reg. No. 62,463) on February 17, 2022. The examiner proposed amendments to better place the application in condition for allowance, particularly adding the limitation that prior arts fail to teach. Mr. Garg agreed.
The application has been amended as follows: 


Listing of Claims:

1.	(Currently Amended) A computing system, comprising:
a first CPU configured to load an executable code for the computing system;
a first memory configured to store the executable code at an address range of the first memory, wherein the first memory is local to a second CPU;
a one-time programmable or read-only register configured to store an indication of the address range; and
a circuit configured to:
when a first memory address associated with a first memory access command is in the address range based on the indication of the address range stored in the register;
when the first memory address is in the address range, refrain from sending the first command to the first memory address; and
	when the first memory address is not in the address range, send the first command to the first memory address, wherein:
the circuit has access to a memory map of the computing system;
the address range is defined in hardware accessible by the circuit;
the circuit is configured to remove the address range from the memory map based on the register storing the indication of the address range; 
the circuit being configured to determine when the first memory address associated with the first memory access command is in the address range comprises the circuit being configured to determine when the first memory address is in the memory map;
when the first memory address is in the address range comprises when the first memory address is not in the memory map; and
when the first memory address is not in the address range comprises when the first memory address is in the memory map.

2.	(Canceled)

3.	(Currently Amended) The computing system of claim [[2]] 1, wherein: 
the indication is a single bit; 

when the single bit is not set, the circuit is not configured to remove the address range from the memory map.

4.	(Original) The computing system of claim 3, wherein the single bit is set after the first CPU loads the executable code into the first memory, and wherein the first CPU cannot access the executable code after the single bit is set.

5.	(Original) The computing system of claim 4, wherein the first CPU authenticates the executable code after it is loaded into the first memory, wherein the single bit is set after the first CPU authenticates the executable code.

6.	(Currently Amended) The computing system of claim [[2]] 1, wherein the second CPU can access the executable code after the address range is removed from the memory map. 

7.	(Original) The computing system of claim 6, wherein the first CPU is configured to access the first memory via the circuit, and wherein the second CPU is configured to access the first memory independent of the circuit.

8.	(Original) The computing system of claim 1, wherein the executable code comprises a power management code of the computing system.



10.	(Original) The computing system of claim 1, wherein the circuit comprises a bus fabric coupled between the first CPU and the first memory, wherein the register is in the bus fabric.

11.	(Original) The computing system of claim 1, wherein the computing system comprises a system-on-chip.


12.	(Currently Amended) A computing system, comprising:
a first CPU;
a second CPU;
a first memory configured to store an executable code at an address range of the first memory, wherein the first memory is local to a second CPU;
a bus fabric coupled between the first CPU and the first memory, and between the first CPU and the second CPU;
a one-time programmable or read-only register configured to store an indication of whether to remove the address range from a memory map of the computing system; and
wherein the bus fabric is configured to:
	remove the address range from the memory map when the indication indicates to remove the address range from the memory map;
	receive a first memory access command indicating a first memory address after removing the address range from the memory map;

	when the first memory address is in the memory map, send the first command to the first memory address, wherein the indication is a single bit, and wherein a definition of the address range is accessible by the bus fabric.

13.	(Canceled)

14.	(Original) The computing system of claim 12, wherein the first CPU is configured to set the indication to indicate to remove the address range from the memory map after loading the executable code in the first memory and authenticating the executable code.

15.	(Original) The computing system of claim 12, wherein the second CPU is configured to access the first memory independent of the bus fabric.

16.	(Original) The computing system of claim 12, wherein the executable code comprises a power management code of the computing system.

17.	(Original) The computing system of claim 12, wherein the computing system comprises a system-on-chip.

18.	(Currently Amended) A method of preventing access to executable code, the method comprising:

after loading the executable code, setting a one-time programmable or read-only register to indicate to remove the address range from a memory map accessible by a bus fabric;
removing, by the bus fabric, the address range from the memory map based on the setting of the register;
preventing, by the bus fabric, access to the address range via the bus fabric based on the memory map not including the address range; and
setting the register to not indicate to remove the address range from the memory map upon hard-reset.

19.	(Canceled)

20.	(Original) The method of claim 18, further comprising accessing the first memory by the second CPU independently of the bus fabric. 

ALLOWABLE SUBJECT MATTER
	The primary reason for allowance of claim 1 in the instant application is that prior arts do not teach of a circuit configured to: determine when a first memory address associated with a first memory access command is in an address range based on indication of the address range stored in a register; when the first memory address is in the address range, refrain from sending the first command to the first memory address; and when the first memory address is not in the address range, send the first command to the first memory address, wherein: the circuit has 
The primary reason for allowance of claim 12 in the instant application is that prior arts do not teach of a system comprising: a one-time programmable or read-only register configured to store an indication of whether to remove an address range from a memory map of the system; and a fabric configured to: remove the address range from the memory map when the indication indicates to remove the address range from the memory map; receive a first memory access command indicating a first memory address after removing the address range from the memory map; when the first memory address is not in the memory map, refrain from sending the first command to the first memory address; and when the first memory address is in the memory map, send the first command to the first memory address, wherein the indication is a single bit, and wherein a definition of the address range is accessible by the bus fabric.
The primary reason for allowance of claim 18 in the instant application is that prior arts do not teach a method to load, by a first CPU, executable code into a first memory local to a second CPU at an address range of the first memory; after loading the executable code, setting a one-time programmable or read-only register to indicate to remove the address range from a memory map accessible by a bus fabric; removing, by the bus fabric, the address range from the 

	The remaining claims 3-11, 14-17 and 20 are allowed by virtue of their dependencies on the independent claims. Hence, the examiner has allowed claims 1, 3-12, 14-18 and 20.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	CLOSING COMMENTS
Conclusion

    a.   STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P.  707.07(i):
	a(1) CLAIMS ALOWED IN THE APPLICATION
	Per the instant office action, claims 1, 3-12, 14-18 and 20 have been allowed.
        b.  DIRECTION OF FUTURE CORRESPONDENCES
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ernest Unelus whose telephone number is (571) 272-8596.  The examiner can normally be reached on M-F 9:00AM-5:30PM.
IMPORTANT NOTE
 
	If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner's supervisor, Mr. Idriss Alrobaye, can be reached at the following telephone number: Area Code 571-270-1023. 

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PMR system, see her//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217- 91 97 (toll-free).



/Ernest Unelus/
Primary Examiner
Art Unit 2181